Title: To James Madison from Josef Yznardy, 16 March 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


16 March 1802, Philadelphia. Having left Baltimore because of the precarious state of his health, has received at Philadelphia JM’s letter [not found] returning his consular bond because it was not signed in the presence of witnesses; regrets the omission and will send his son to take care of it. The enclosed letter exposes the fraud perpetrated by Captain Nelson in Cadiz. Notes that Juan Antonio Butler is a wealthy and respectable person. Asks JM’s advice on whether to publish this information in the newspapers or be silent; asks to be informed if JM takes steps to seize the ship.
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 2 pp.; in Spanish. Enclosure not found.


